Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2278
                     Lower Tribunal No. F89-47305B
                          ________________


                       George Calvin Delancy,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Ana M. Davide, P.A., and Ana M. Davide, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Carter v. State, 786 So. 2d 1173, 1181 (Fla. 2001) (“[A]

sentence is ‘illegal’ if it ‘imposes a kind of punishment that no judge under

the entire body of sentencing statutes could possibly inflict under any set of

factual circumstances.’” (quoting Blakley v. State, 746 So. 2d 1182, 1187

(Fla. 4th DCA 1999))); Taylor v. State, 573 So. 2d 173, 174 (Fla. 5th DCA

1991) (“Pursuant to section 784.07, Florida Statutes (1988 Supp.), the

attempted murder of a law enforcement official is a life felony, punishable as

provided in section 775.0825 of the Florida Statutes (1987).          Section

775.0825 exempts convictions for the attempted murder of a law

enforcement officer from the sentencing guidelines and imposes a

mandatory minimum sentence of twenty-five years.”); Newton v. State, 603

So. 2d 558, 560 (Fla. 4th DCA 1992) (upholding a life sentence with a

minimum mandatory twenty-five-year sentence for the attempted murder of

a law enforcement officer).




                                      2